



Exhibit 10.12


EMPLOYEE NONCOMPETITION AND NONSOLICITATION AGREEMENT


This NONCOMPETITION AND NONSOLICITATION AGREEMENT (“Agreement”)
is made as of the 1st day of January, 2019, by and among Craft Brew Alliance,
Inc. (the “Company”) and J. Scott Mennen (the “Employee”).


WHEREAS, as Chief Operating Officer of the Company, the Employee has and will
have access to significant and increased knowledge and experience in the
Company’s business and intimate knowledge of its customers, processes, trade
secrets and/or other business information; and


WHEREAS, the Company needs to protect its commercial good will, intellectual
property, and other assets; and


WHEREAS, the Employee has received a bona fide advancement in his position as a
result of increased authority, duties and responsibilities that are expanding in
scope and complexity, as well as geographically, in connection with the recent
acquisition of three partner breweries located in Massachusetts, North Carolina
and Florida, including brands, facilities, employees, assets and liabilities as
applicable, depending on the transaction structure; and


WHEREAS, the Company and the Employee are entering into an Employment Agreement
of even date herewith (the “Employment Agreement”) that has a term expiring on
December 31, 2021, and provides for increased compensation, including enhanced
base compensation, a signing bonus, a retention bonus, and additional
compensation payable under specified circumstances following termination of
employment, in each case as described therein; and


WHEREAS, the effectiveness the Employment Agreement is conditioned upon the
execution of this Agreement by Employee;


NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below, the parties’ desire to preserve the value inherent in the Company for
their mutual benefit, and for other valuable consideration, including but not
limited to the Employee’s continued employment by the Company and his bona fide
advancement as described above, the Employee, intending to be legally bound
hereby, agrees with the Company as follows:


1.
Definitions.



“Competing Business” shall mean any brewing or other company that the Company
determines, in its reasonable discretion, is a competitor of the Company or the
portion of the Company’s business relating to alcoholic beverages.


“Person” shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, association, trust, joint venture,
unincorporated organization and any government, governmental department or
agency or political subdivision thereof.


“Protected Territory” shall mean the United States of America.


2.At-Will Employment. Notwithstanding anything contained in this Agreement, the
Employee’s employment by the Company is “at will,” meaning that either the
Employee or the Company may terminate the employment relationship at any time,
with or without notice, and for any reason or no reason.


3.Noncompetition. During the period of the Employee’s employment by the Company
through the end of Employee’s employment for any reason, and for a period of
twelve (12) months following the termination of Employee’s employment by the
Company, Employee agrees that Employee will not, singly, jointly, or as a
partner, member, employee, agent, officer, director, stockholder (except as a
holder of not more than five percent of any class of stock listed on a national
securities exchange, or actively traded in a national over-the-counter market),
consultant, independent contractor, or joint venturer of any other Person, or in
any other capacity, directly or beneficially own, manage, operate, join,
control, or participate in the ownership, management, operation or control of,
or authorize the use of his name by, or work for, or provide consulting,
financial or other assistance to, or provide any beneficial services of any kind
to, or be connected in any manner with, a Competing Business within the
Protected Territory.







--------------------------------------------------------------------------------





4.Nonsolicitation. During the period of the Employee’s employment by the Company
through the end of Employee’s employment for any reason, and for a period of
twelve
(1)months following the termination of Employee’s employment by the Company,
Employee agrees not to:


(a)employ, retain or engage (as an employee, consultant, or independent
contractor), or induce or attempt to induce to be employed, retained or engaged,
any Person who is or was during the term of the Employee’s employment with the
Company, and for a period of one year thereafter, an employee, consultant or
independent contractor of the Company;


(b)induce or attempt to induce any Person who is or was during the term of the
Employee’s employment with the Company, and for a period of one year thereafter,
an employee, consultant, or independent contractor of the Company, to terminate
such Person’s employment or other relationship with the Company; or


(c)induce or attempt to induce any Person who is or was during the term of the
Employee’s employment with the Company, and for a period of one year thereafter,
a customer or client of the Company, or who otherwise is a contracting party
with the Company, to terminate such Person’s relationship with the Company or to
do business with any Competing Business.


5.Representations. Employee hereby represents that his at-will employment with
the Company and his performance of all the terms of this Agreement will not
result in a breach of any agreement with a third party, including the breach of
any agreement to keep in confidence proprietary information acquired by the
Employee prior to his employment by the Company or to refrain from competing
with any third party. Employee represents that he has not entered into, and
agrees he will not enter into, any oral or written agreement in conflict with
this Agreement.


6.Survival. The Employee’s obligations under this Agreement shall survive the
termination of the Employee’s employment with the Company regardless of the
manner of, or circumstances surrounding, such termination, and shall be binding
upon the Employee’s heirs, executors, administrators and legal representatives.


7.Equitable Remedies. The Employee agrees that the restrictions imposed on
Employee in this Agreement are reasonable given the highly competitive nature of
the Company’s business and that a breach of any of the provisions of this
Agreement by the Employee will cause irreparable harm to the Company, and that
in the event of such breach the Company shall have, in addition to any and all
remedies at law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of the Employee’s obligations
hereunder, and that the Company need not post any bond as a condition of seeking
any such injunction, specific performance, or any other equitable relief.


8.Waivers and Amendments. The respective rights and obligations of the Company
and the Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of the Employee and a duly authorized representative of the Company.


9.Successors and Assigns. The Company shall have the right to assign the
benefits of this Agreement to any entity that acquires the Company’s business
whether by merger, purchase of capital stock or purchase of all or substantially
all of the assets of the Company.


10.Notification of New Employer. In the event that the Employee’s employment is
terminated (either by the Employee or the Company), the Employee hereby
authorizes the Company to notify the Employee’s new employer regarding the
Employee’s rights and obligations under this Agreement, and any other agreement
by which the Employee is bound.


11.Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other or prior agreements, whether oral or
written, with respect thereto. Notwithstanding the foregoing, this Agreement
shall not be interpreted as superseding or replacing any provision of the
Employee’s employment letter agreement with the Company, including without
limitation any provision terminating severance benefits in the event of
competition by the Employee.


12.    Partial Invalidity/Severability. The Company and the Employee agree that
the covenants set forth in this Agreement shall be enforced to the fullest
extent permitted by law. Accordingly if any court or arbitrator shall determine
that such covenant is unenforceable for any reason, including, without
limitation, because it covers too extensive a geographical area or survives too
long a period of time, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum period of time,
if applicable, and/or shall otherwise be deemed to be limited in such manner,





--------------------------------------------------------------------------------





as will permit enforceability by such court or arbitrator. In the event that any
one or more of such covenants shall, either by itself or together with other
covenants, be adjudged to go beyond what is reasonable in all the circumstances
for the protection of the interests of the Company and its shareholders, but
would be adjudged reasonable if any particular covenant or covenants or parts
thereof were deleted, restricted, or limited in a particular manner, then the
said covenants shall apply with such deletions, restrictions, or limitations, as
the case may be. The Company and the Employee further agree that the covenants
set forth in this Agreement are reasonable in all circumstances for the
protection of the legitimate interests of the Company and its shareholders.


13.    Governing Law and Venue. This Agreement shall be governed by and
interpreted under and in accordance with the laws of the State of Oregon. Venue
for enforcement of any terms of this Agreement shall be in the state or federal
courts for the State of Oregon.


The parties have duly executed this Noncompetition and Nonsolicitation Agreement
as of the date first above written.


COMPANY:                        EMPLOYEE:


Craft Brew Alliance, Inc.






By: /s/Andrew J. Thomas                 /s/ J. Scott Mennen        
Name: Andrew J. Thomas                Name: J. Scott Mennen
Title: Chief Executive Officer    





